Citation Nr: 0309488	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for dysthymia, 
currently rated 70 percent disabling.

2.  Entitlement to an effective date prior to December 4, 
2000, for the grant of a 70 percent rating for dysthymia.

3.  Entitlement to an effective date prior to September 9, 
1997, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

4.  Entitlement to an effective date prior to September 9, 
1997, for the grant of service connection for dysthymia.

5.  Entitlement to an effective date prior to September 9, 
1997, for the grant of service connection for chronic 
obstructive pulmonary disorder.

6.  Entitlement to an effective date prior to September 9, 
1997, for the grant of service connection for bilateral 
orchitis.
7.  Entitlement to an effective date prior to September 9, 
1997, for the grant of service connection for residuals of a 
fracture of the right wrist.

8.  Entitlement to an effective date prior to September 9, 
1997, for the award of Chapter 35 benefits.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active naval service from February 1944 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, granted a 70 percent 
rating for dysthymia, effective December 12, 2000; and a 
February 2002 rating decision which denied an effective date 
prior to September 9, 1997, for the grants of service 
connection for chronic obstructive pulmonary disorder, 
dysthymia, bilateral orchitis, and residuals of a fracture of 
the right wrist; and for the grants of entitlement to a total 
disability rating based on individual unemployability and 
Chapter 35 benefits.  

In a February 2002 notice of disagreement, the veteran 
disagreed with the 70 percent rating for dysthymia as well as 
the effective date assigned for the increased rating.  The RO 
issued a statement of the case on the increased rating issue, 
and in an April 2002, granted an earlier effective date of 
December 4, 2000, for the grant of the 70 percent rating.  
However, a statement of the case was not provided to the 
veteran with regard to this issue.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement the VCAA, the Board notified the veteran and 
his representative, by letter issued in December 2002, of 
what information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claims and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) finding 
that such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it 
afforded less than one year for the receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

Additionally, in Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that where a notice of disagreement is filed, 
but a statement of the case has not been issued, the Board 
must remand the claim to the RO to direct that a statement of 
the case be issued.  As noted in the Introduction above, in a 
January 2002 rating decision, the RO granted a 70 percent 
rating for dysthymia, effective December 12, 2000.  The 
veteran filed a notice of disagreement with the effective 
date in February 2002; and in an April 2002 rating decision, 
the RO assigned an effective date of December 4, 2000.  
However, the veteran did not indicate that he was satisfied 
with this determination, and a statement of the case was not 
issued by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  
Thereafter, if any benefit sought on 
appeal remains denied, the case should be 
returned to the Board for appellate 
consideration.  

2.  The RO should provide the veteran and 
his representative with a statement of 
the case pertaining to the issue of 
entitlement to an effective date prior to 
December 4, 2000, for the grant of a 70 
percent rating for dysthymia.  The 
veteran should also be advised of what 
actions he must take in order to perfect 
an appeal on this issue if he wishes it 
to be considered by the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


